Crew III, J. (dissenting).
We respectfully dissent. While it is clear that a suspect who is represented by counsel may be questioned regarding crimes unrelated to those upon which the suspect has obtained representation (see, People v Taylor, 27 NY2d 327), we can conceive of no more apt example of a related charge than the one at issue here. Defendant was represented by an attorney for his alleged unlawful possession of the very weapon used to commit the May 9, 1993 murder then under investigation in Schenectady County. Most assuredly, the nexus here between the weapon charge and the underlying murder investigation is as great as that between the charges at issue in People v Miller (54 NY2d 616), where *565suppression was mandated. Moreover, the Court of Appeals has deemed suppressible statements made by a defendant on an unrepresented matter where such statements were obtained by police exploitation of the statements made by the defendant with respect to those charges upon which the defendant was represented by counsel (see, People v Ermo, 47 NY2d 863).
Here, armed with the knowledge that defendant was charged with unlawful possession of the weapon used in the Schenectady County homicide and knowing that defendant was represented with regard to that charge, the police nevertheless questioned defendant concerning his possession and use of such weapon in connection with the then-pending homicide investigation. Inasmuch as we are of the opinion that the police interrogation concerning the homicide investigation was related to the weapon charge, upon which defendant was represented by counsel, we would reverse the judgment of conviction, suppress defendant’s statements and order a new trial.
Yesawich Jr., J., concurs. Ordered that the judgment is affirmed.